Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 April 2021 has been entered. 

Response to Amendment
All rejections not repeated in this Office Action has been withdrawn. 
Claims 1-11, 15-16, and 40-48 are currently pending in this Office Action.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

 Claim(s) 1-3, 6-8, 10, 15-16, 43, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wentworth et al. (US 3,687,684) in view of Matsui et al. (US 2016/0176166). 
Regarding Claim 1, Wentworth discloses a product comprising: a container containing a concentrated beverage and a pressurized gas, and wherein the pressurized carbon dioxide is dissolved in the concentrated beverage and the concentrated beverage is hypercarbonated (carbonated to extremely high levels, Col. 3, Ln. 59-69). That is, the term “hypercarbonated” is defined by applicant’s specification to be “a beverage that contains a greater amount of dissolved carbon dioxide than the level of carbon dioxide typically found in a carbonated beverage” (paragraph 43 of applicant’s specification). Therefore, since Wentworth is directed to a beverage concentrate having sufficient carbonation to produce a beverage having the “typical” level of carbonation (“The carbonation retained in the beverage is sufficient to endow it with the taste and carbonation level typical of commercially-bottled drinks.” Col 3, Ln. 67-69), it is construed that the concentrate is “hypercarbonated” based on its volume (11 volumes of gas per volume of liquid, Col. 3 Ln. 61-64).  
Wentworth is silent to wherein the container is coated with an inorganic oxide. Matsui is further relied on to disclose known coating compositions for use in beverage containers (paragraph 2) for the purpose of shielding light, gas, and water vapor (see paragraph 7), wherein the coating composition contains an inorganic oxide. 
Therefore, since both Wentworth and Matsui are directed to beverage products contained within beverage containers, it would have been obvious to provide a coating composition comprising inorganic oxide to shield the beverage product from light, gas, and water vapor. 
Regarding Claim 2, Wentworth further teaches wherein the container a bottle (See Example 1, Col 4).
Regarding Claim 3, Wentworth further teaches wherein the container is composed of glass (Example 1, Col. 4). 
Regarding Claim 6, Wentworth further teaches wherein the container is reusable; that is, since the container is a glass container, it would have been capable of being reused for any other purpose. 
Regarding Claim 7, Wentworth further teaches wherein multiple servings of a beverage can be produced from the concentrated beverage; that is, “servings” can construed be any arbitrary amount based on the desired serving size. Furthermore, it would have been obvious to one of ordinary skill in the art to scale the quantity of the beverage within a container based on the desired number of servings. 
Regarding Claim 8, Wentworth further teaches wherein the concentrate beverage is a soft drink (cola, Example 1, Col 4). 
Regarding Claim 10 and 43, the combination is silent to the specific sugar content of the concentrated beverage; however, since Wentworth is directed to beverage such as soda (cola, Example 1, Col 4), it would have been obvious to one having ordinary skill in the art to vary the particular sugar content to the desired brix degree based on taste preference.
Regarding Claim 15, Wentworth further teaches wherein the pressurized gas has a pressure of 190 psi (Example 1, Col. 4) which is about 13 bar. Though silent to specific pressure at 23°C, since Wentworth is also directed to carbonation of concentrates within a beverage container using similar gas, there is a reasonable expectation that Wentworth is using standard conditions and would therefore have similar pressures to the claimed range at 23°C.  
Regarding Claims 16 and 47, Wentworth discloses 190psi but is silent to specifically 9.4 bars and 20 to 40 bars. However, since Wentworth is also directed to diluting a concentrate having enough carbonation to produce a carbonated beverage comparable to soda, the particular pressure would have been a matter of the desired level of carbonation, as well as the volume of the container holding the beverage concentrate therein. Therefore, it would have been obvious to one of ordinary skill in the art to determine the pressure of the gas within the container based on the level of carbonation desired in the final diluted beverage. 

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 3, further in view of Holben et al. (US 4,363,424). 
Regarding Claims 4-5, while Wentworth discloses a container that is capable of withstanding pressurized beverage concentrate and even contemplates pressures up to 190psi, the combination is silent to the extent of pressure it can withstand. However, it would have been obvious to one of ordinary skill in the art to use containers that are capable of withstanding a pressure of 30 or 40 bars based for the sake of safety. One of ordinary skill in the art would appreciate a high pressure resisting container for safety purposes and to compensate for pressure changes due to environmental factor such as temperature and atmospheric pressure. It is noted that the claim is construed such that the container only needs to be capable of withstanding the claimed pressure, but the pressure is not actively present in the claimed invention. 
In any case, Holben is relied on to teach known pressurized containers capable of withstanding more than 40 bars of pressure (“The pressurization gas which is stored in a pressure cylinder usually has a gauge pressure within a range of 800-3000 psi (800psi is about 55 bars) depending upon the gas used” see Col. 3, Ln. 68-Col. 4, Ln. 2). Therefore, since Wentworth is directed to dispensing a fully carbonated beverage from a pressurized container, it would have been obvious to provide a container capable of withstanding high pressure to ensure that the pressurized fluid is safely contained. Also, it would have been obvious to determine the maximum pressure based on the desired amount of carbonation. 

Claims 9 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 8, further in view Schuh et al (US 2014/0272019) and (Brewmastersselect, NPL, Captured 2014).
Regarding Claims 9 and 48, Wentworth is silent to where the beverage is a high-gravity beer having a specific gravity of at least 1.070. Schuh is relied on to teach incorporating beer concentrate flavors into cartridges (paragraph 27). In this case, Schuh discloses a beer concentrate that is diluted with water from a water reservoir to produce a beverage (see Abstract). Therefore, since both Wentworth and Schuh are directed to beverage containers having beverage concentrates to be diluted, it would have been obvious to one having ordinary skill in the art to substitute the concentrate to a beer flavored concentrate based on product choice. In regards to the limitation of being a high-density beer having a specific gravity of at least 1.070, the term of “high-density beer” having a specific gravity of 1.070 is well . 

Claims 11, 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claims 1 and 9, further, further in view of Goulet (Can You Really Make Drinkable Beer From Concentrate?, Popularmechanics, Jan 7, 2015). 
Regarding Claim 11, the combination is silent to the alcoholic contents of the concentrate. Goulet is relied on to teach another form of concentrate for alcoholic beverages such as beer. The beer is concentrated until it achieves an alcohol content of 58% by volume (see page 2, line starting with “The process is repeated several times…”). Therefore, since both Wentworth and Goulet discloses beverage concentrates configured to be diluted into a carbonated beverage product, and it is known to have concentrates having alcohol contents of 58%, it would have been obvious to one of ordinary skill in the art to substitute the concentrate with an alcoholic concentrate based on flavor preference.  
Regarding Claims 40-42, as similarly applied to Claim 11 above, Goulet is further relied on to teach beer concentrate having an alcohol concentration of at least 8, 12, and 16 ABV (58% ABV). 

Claims 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Behrendt et al. (US 2013/0285277). 
Regarding Claim 44, while Wentworth discloses a container for holding beverage concentrates, he is silent to the container being coated with a light blocking colorant. Behrendt is relied on to teach containers for holding beverages, such as beer (paragraph 3), wherein the container comprises colorants on the exterior coating of a container (paragraph 129), as well as UV absorbers or inhibitors (paragraph 120). There is a reasonable expectation that any colorant used for the purpose of providing a desired color to an article is effectively a light blocking colorant, even to a small extent. 
Therefore, since both Wentworth and Behrendt are directed to packaging beverage contents, it would have been obvious to one of ordinary skill in the art to provide colorants to provide light blocking 
Regarding Claims 45 and 46, while Wentworth discloses a container for holding beverage concentrate, he is silent to the container comprising at least one oxygen scavenger. Behrendt is further relied on to disclose containers for holding beverages, such as beer (paragraph 3), wherein the container comprises oxygen scavengers to extend the life of package contents (paragraph 72). The scavenger can be present as a salt with carbonates, or citrates (paragraph 63). 
Therefore, since Wentworth is directed to packaging of beverage components, it would have been obvious to one of ordinary skill in the art to incorporate oxygen scavengers, such as carbonates or citrates, to extend the shelf-life of the contents of the packaging. 


Response to Arguments
Applicant’s arguments in the response filed 23 April 2021 has been fully considered but is rendered moot in view of the new grounds of rejections. In particular, all arguments directed to Balkau and Matsui not teaching a hypercarbonated concentrate is moot in view of Wentworth. 
In response to applicant’s argument that one of ordinary skill in the art would not substitute beer concentrate with a product that is directed to dispensing soda, the argument is found not persuasive because since Wentworth discloses a concentrate that is diluted to achieve a final beverage, one of ordinary skill in the art would have been able to substitute said concentrate to achieve different flavors. In this case, Schuh is also directed to a semi-liquid concentrate having beer flavoring, and wherein the concentrate is to be diluted with water to provide the final beverage (see Abstract). Therefore, to substitute one concentrate for another would have been within the technical grasp of one having ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792